EXHIBIT 10.03

The board of directors of The E. W. Scripps Company approved the following
resolution on February 23, 2006.

WHEREAS, the Company desires to allow for uncertificated share registration of
shares by shareholders as an alternative to receiving a stock certificate;

NOW THEREFORE BE IT RESOLVED, that the company’s Code of Regulations, Article VI
(Certificates for Shares), shall be amended to read as follows:

Section 1. Form and Execution.

(A) Certificates for shares, certifying the number of full-paid shares owned,
shall be issued to each shareholder who chooses to receive a certificate, in
such form as shall be approved by the board of directors. Such certificates
shall be signed by the chairman of the board of directors or the president or a
vice president and by the secretary or an assistant secretary or the treasurer
or an assistant treasurer; provided, however, that if such certificates are
countersigned by an incorporated transfer agent or registrar the signatures of
any of such officers and the seal of the Corporation upon such certificates may
be facsimiled, engraved, stamped or printed. If any officer or officers who
shall have signed, or whose facsimile signature shall have been used, printed or
stamped on any certificate or certificates for shares, shall cease to be such
officer or officers, because of death, resignation or otherwise, before such
certificate or certificates shall have been delivered by the Corporation, such
certificate or certificates if authenticated by the endorsement thereon of the
signature of a transfer agent or registrar shall nevertheless be as effective in
all respects when delivered as though signed by a duly elected, qualified and
authorized officer or officers, and as though the person or persons who signed
such certificate or certificates, or whose facsimile signature or signatures
shall have been used thereon, had not ceased to be an officer or officers of the
Corporation.

(B) As an alternative to receiving a stock certificate, a shareholder may choose
to have shares registered through an uncertificated share registration system.

FURTHER RESOLVED, that the officers of the Company be, and they are hereby,
authorized, empowered and directed to take all further action or to do all other
things that they deem necessary and desirable in connection with or to
effectuate the foregoing resolution.

 

8